DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges claims to priority under 35 U.S.C. 120 or 121 for U.S. application 17532486 to U.S. provisional application serial No. 63116944 filed on 11/23/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/22/2022 was filed after the filing date of the application on 11/22/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
“said pivot arm may rotate past the cutting surface to thereby ensure that the slicing element at least contacts the cutting surface” in claim 6 (the draws only show the wire pass the cutting surface in Figures 1-3, but never shown the slicing element in contact with the cutting surface);
“a pin in said surface” in claim 14 (a cutting surface is a plane and Figure 15B does not show the pin in the plane of the cutting surface) ;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figures 1-5, 7-12 and 15A-16B are not drawn in solid black lines; furthermore, a black and white photograph is not the only practicable medium for illustrating the claimed invention (37 C.F.R. 1.84). Examiner notes that Figures 1-5, 7-12 and 15A-16B can be drawn in the same style as Figure 6 and 13-14 in the current application. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	
Claim Objections
Claims 1-14 are objected to because of the following informalities:  
Regarding claim 1, line 7, “a second end of the cutting surface” should be “the second end of the cutting surface” for clarity, as “first and second ends” were already introduced in line 2 of claim 1.
Regarding claim 2-14, line 1, “A food slicing” should be “The food slicing” for clarity.
Regarding claim 2, line 2, “a tension” should be “the amount of tension” for clarity, in order to recall “an amount of tension” in claim 1.
Regarding claim 3, line 2 “and adjustment knob” should be “an adjustment knob” for clarity.
Regarding claim 3, line 3, “the tension” should be “the amount of tension” for clarity, in order to recall “an amount of tension” in claim 1.
Regarding claim 4, line 6, “the tension” should be “the amount of tension” for clarity, in order to recall “an amount of tension” in claim 1.
Regarding claim 8, line 3-4, “the first end of said body” should be “the first end of said pivot arm” for clarity, as “a first end of the body” was never introduced in light of the specification. 
Regarding claim 10, line 3-4, “the second end of said body” should be “the second end of said pivot arm” for clarity, as “a second end of the body” was never introduced in light of the specification. 
Regarding claim 13, line 3, “wherein the a,” should be deleted for clarity. 
Regarding claim 14, line 2, “a pin in said cutting surface” should be “a pin below said cutting surface” for clarity, as a cutting surface is a plane and Figure 15B does not show the pin in the plane of the cutting surface. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
•	“slicing element” as recited in claim 1, line 3 (first, “element” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “slicing”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “slicing” preceding the generic placeholder describes the function, not the structure, of the element).
•	“tensioner device” as recited in claim 1, line 3 (first, “device” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “tensioner”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “tensioner” preceding the generic placeholder describes the function, not the structure, of the device).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, “a loop that is connected to a pin in said cutting surface” is indefinite. It is unclear if “a pin” is a portion of the arm (portion of the arm between 34 to 14a in Figure 14) or that “a pin” is a separate element apart from the arm (such as hollow ring that is sleeve on the portion of the arm). As the specification and Figures does not clarify which interpretation should be taking, it would be unclear what weight should be given to the claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-10 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pomerantz (US 4516458).
Regarding claim 1, Pomerantz teaches a food slicing system (see Figure 1) comprising: 
a cutting surface (top surface of 11, see Figure 1) extending between first and second ends (top end is considered as first end and the bottom end is considered as the second end, see Figure 1); 
a slicing element (27, a wire for cutting is considered equivalence to a wire for the slicing element in the application, as noted in paragraph 0002 of the application, a wire is the slicing element) to the having a first end (end 28, see Figure 2) pivotably coupled (pivotably coupled via element 19, as the portion of the pivot 16 can pivot with respect to the cutting surface) to the cutting surface adjacent to the first end of the cutting surface (see Figure 1); 
a pivot arm (10) having a first end (18) pivotably coupled to the cutting surface adjacent to the first end of the cutting surface (See Figure 2, wherein both the pivot arm and the slicing element have respective lengths (length of 15 and length of 27 respectively) extending toward a second end of the cutting surface (see Figure 1); and 
a tensioner device (assembly of 21-26, see Figure 3, the tensioner assembly is considered equivalence to a tensioner device in the application, as noted in paragraph 0044 of the application, any suitable structure for applying tension to slicing element is the tensioner device) configured to couple a second end (end 29, see Figure 3) of the slicing element to a second end of the pivot arm (at the end of 17, see Figures 3-4), wherein the tensioner device is configured to allow for adjustment of an amount of tension applied to the slicing element (causing the wire to be taut is considered as adjusting the tension to the slicing element, col. 4 lines 28-39).
Regarding claim 5, Pomerantz teaches the respective second ends of said slicing element and said pivot arm extend past the second end of the cutting surface (in order for the wire to go into the recess 13, the portion of arm 17 needs to be beyond the second end of the cutting surface, see Figure 1).
Regarding claim 6, Pomerantz teaches said pivot arm comprises a body (15) extending between the first and second ends of said pivot arm (see Figure 1), wherein a portion of the body of said pivot arm is offset from the cutting surface (at least the portion of 15 is offset to the right of the cutting surface, see Figure 1), so that when rotated toward the cutting surface, said pivot arm may rotate past the cutting surface to thereby ensure that the slicing element at least contacts the cutting surface (as best understood in the same way as applicant’s device, when past beyond the cutting surface is considered as contacting the cutting surface, see Figure 1).
Regarding claim 7, Pomerantz teaches said cutting surface comprises a groove (13) in said cutting surface extending at least partially from the first end of the cutting surface to the second end of the cutting surface for receiving the slicing element when the pivot arm is brought toward the cutting surface and past the cutting surface (see Figure 1).
Regarding claim 8, Pomerantz teaches said pivot arm comprises a body extending between the first and second ends of said pivot arm, and wherein said body of said pivot arm comprises a first bend (at the bend of 15 and 14) at a position on the body adjacent to and off-set from the first end of said body (see Figure 1) .
Regarding claim 9, Pomerantz teaches the first end of said body of said pivot arm is rotatably coupled to a side of the cutting surface (right side of the cutting surface), such that, due to the first bend, the pivot arm is offset (office set of element 15) from the side of the cutting surface (see Figure 1).
Regarding claim 10, Pomerantz teaches the body of said pivot arm comprises a second bend (at the bend of 15 and 17) at a position on the body adjacent to and off-set from the second end of said body (see Figure 1).
Regarding claim 12, Pomerantz teaches the second end of said pivot arm extends past the second end of said cutting surface (see Figure 1).
Regarding claim 13, Pomerantz teaches said tensioner device has an associated length (length between 24 and 25, see Figure 3) extending from a position where the second end of said pivot arm is coupled said tensioner device toward the second end of said cutting surface (See Figure 1), wherein the second end of the pivot arm extends past the second end of the cutting surface so as to define an offset distance between the second end of said cutting surface and the tensioner device (in order for the wire to go into the recess 13, the portion of arm 17 needs to be beyond the second end of the cutting surface, see Figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Pomerantz (US 4516458) in view of Peterson (US 20170365239 A1).
Regarding claims 2-3, Pomerantz teaches all elements of the current invention as set forth in claim 1 stated above.
Pomerantz fails to teach said tensioner device comprises a cylinder on which the second end of the slicing element is coiled for adjusting a tension applied to the slicing element (as required by claim 2) and said tensioner device comprises an adjustment knob coupled to said cylinder to thereby rotate said cylinder to thereby adjust the tension applied to the slicing element (as required by claim 3).
Peterson teaches a guitar tensioner device including a cylinder (344, see Figure 11B) configured to couple to an end of a wire(300, see Figure 11B); a pinion gear (gear on the end of 344 next to 303, see Figure 11B) coupled to said cylinder (see Figure 11B); a worm drive (303) in contact with said pinon gear (see Figure 11B); and an adjustment knob (352) coupled to said worm drive (see Figure 11B), such that rotation of said adjustment knob thereby rotates said cylinder to thereby adjust the tension on the wire (paragraph 0578-0579) and the wire is coiled on the cylinder (paragraph 0591). Although that Peterson is not in the same field of endeavor as food cutting, the tensioner device for tensioning a wire is the same pertinent problem as the current application. Furthermore, paragraph 0044 of the application also suggest that guitar tensioner can be used in the food cutting art. 
Pomerantz differs from the claimed device due to structure of the tensioner is different, whereas Peterson teaches the claimed tensioner structure. Both Pomerantz and Peterson teaches a tensioner for a wire. As taught by the application food cutting wire tensioner and guitar tensioner are considered equivalent in the art (paragraph 0044 of the application). Such modification will achieve the predictable result of providing tensioning the wire, since both the tensioner of Pomerantz and Peterson are known for the same purpose in the art. See MPEP § 2143 I. (B). Therefore, it would have been an obvious for one of ordinary skill in the art to substitute the screw and nut tensioner assembly, as taught by Pomerantz for the worm drive tensioner assembly, as taught by Peterson for the same purpose of providing adjustable tension for the wire. The resulting device of modified Pomerantz teaches said tensioner device comprises a cylinder on which the second end of the slicing element is coiled for adjusting a tension applied to the slicing element (paragraph 0591 of Peterson) and said tensioner device comprises an adjustment knob coupled to said cylinder to thereby rotate said cylinder to thereby adjust the tension applied to the slicing element (see Figure 11B and paragraph 0578-0579 of Peterson).
Regarding claim 4, Pomerantz teaches all elements of the current invention as set forth in claim 1 stated above.
Pomerantz fails to teach said tensioner device comprises: a cylinder configured to couple to the second end of the slicing element; a pinion gear coupled to said cylinder: a worm drive in contact with said pinon gear; and an adjustment knob coupled to said worm drive, such that rotation of said adjustment knob thereby rotates said cylinder to thereby adjust the tension on the slicing element.
Peterson teaches a guitar tensioner device including a cylinder (344, see Figure 11B) configured to couple to an end of a wire(300, see Figure 11B); a pinion gear (gear on the end of 344 next to 303, see Figure 11B) coupled to said cylinder (see Figure 11B); a worm drive (303) in contact with said pinon gear (see Figure 11B); and an adjustment knob (352) coupled to said worm drive (see Figure 11B), such that rotation of said adjustment knob thereby rotates said cylinder to thereby adjust the tension on the wire (paragraph 0578-0579) and the wire is coiled on the cylinder (paragraph 0591). Although that Peterson is not in the same field of endeavor as food cutting, the tensioner device for tensioning a wire is the same pertinent problem as the current application. Furthermore, paragraph 0044 of the application also suggest that guitar tensioner can be used in the food cutting art. 
Pomerantz differs from the claimed device due to structure of the tensioner is different, whereas Peterson teaches the claimed tensioner structure. Both Pomerantz and Peterson teaches a tensioner for a wire. As taught by the application food cutting wire tensioner and guitar tensioner are considered equivalent in the art (paragraph 0044 of the application). Such modification will achieve the predictable result of providing tensioning the wire, since both the tensioner of Pomerantz and Peterson are known for the same purpose in the art. See MPEP § 2143 I. (B). Therefore, it would have been an obvious for one of ordinary skill in the art to substitute the screw and nut tensioner assembly, as taught by Pomerantz for the worm drive tensioner assembly, as taught by Peterson for the same purpose of providing adjustable tension for the wire. The resulting device of modified Pomerantz teaches said tensioner device comprises: a cylinder configured to couple to the second end of the slicing element (see Figure 11B of Peterson); a pinion gear coupled to said cylinder(see Figure 11B of Peterson); a worm drive in contact with said pinon gear (see Figure 11B of Peterson); and an adjustment knob coupled to said worm drive, such that rotation of said adjustment knob thereby rotates said cylinder to thereby adjust the tension on the slicing element (see Figure 11B of Peterson).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pomerantz (US 4516458) in view of Salador (US 20130152749 A1).
Regarding claim 11, Pomerantz teaches all elements of the current invention as set forth in claim 8 stated above.
Pomerantz fails to teach the slicing element is one of a metallic wire, cotton rope, nylon rope, or rope formed of a polymer or plastic material.
Salador teaches a food cutting wire made of metal (paragraph 0043).
It would have been obvious to one of ordinary skill in the art to modify the device of Pomerantz to make the wire out of metal, as taught by Salado. As one of ordinary skill in art understand that metal is a durable material for a cutting wire. Since the court has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ MPEP 2144.07
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pomerantz (US 4516458) in view of Oker (US 4599928).
Regarding claim 14, Pomerantz teaches the first end of the slicing element forms a ball (28) that is connected to a slot (19) in said cutting surface (as best understood that below the cutting surface within the cutting base is considered to meet this limitation).
Pomerantz fails to teach a loop and a pin connection.
Oker teaches a wire cutter with the first end of the slicing element forms a loop (loop 66 on wire 65, see Figure 1) that is connected to a pin (61) in said cutting surface (as best understood that below the cutting surface within the cutting base is considered to meet this limitation).
Pomerantz differs from the claimed device due to structure of the connection (a ball and slot connection) is different, whereas Oker teaches the claimed connection structure (a loop and pin connection). Both Pomerantz and Oker teaches a connection for a cutting wire. Such modification will achieve the predictable result of providing connection for a cutting wire, since both the connection of Pomerantz and Oker are known for the same purpose in the art (for connecting cutting wire). See MPEP § 2143 I. (B). Therefore, it would have been an obvious for one of ordinary skill in the art to substitute the ball and slot connection, as taught by Pomerantz for the loop and pin, as taught by Oker for the same purpose of providing a connection for the cutting wire. The resulting device of modified Pomerantz teaches the first end of the slicing element forms a loop (loop 66 on wire 65, see Figure 1 of Oker) that is connected to a pin (61 of Oker, after modification the pin would be in the slot of 19 of Pomerantz) in said cutting surface (as best understood that below the cutting surface within the cutting base is considered to meet this limitation).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        8/24/2022

/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722